Citation Nr: 0121564	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during hospitalization at St. Joseph Regional 
Medical Center from May 24, 1997 to May 27, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from October 1982 to October 1985 
and from September 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Walla Walla, Washington.  The case is managed by the Regional 
Office (RO) in Boise, Idaho.    

The case returns to the Board following a remand in March 
2000.  


FINDINGS OF FACT

1.  The VAMC has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  On May 24, 1997, the veteran was admitted to St. Joseph 
Regional Medical Center on an emergent basis for treatment of 
symptoms associated with schizophrenia, including homicidal 
and suicidal ideation.  He was discharged on May 27, 1997.     

3.  The veteran notified the VAMC of his May 24 admission on 
May 27, 1997.  

4.  At the time of the hospitalization, the veteran was 
service-connected for paranoid-type schizophrenia, evaluated 
as 100 percent disabling.  He was also deemed incompetent for 
VA purposes.    

5.  There was no prior authorization of the admission to St. 
Joseph Regional Medical Center as contemplated by VA 
regulation.  

6.  VA facilities were not feasibly available, and an attempt 
to use them beforehand or obtain prior VA authorization for 
the services required would not have been reasonable, sound, 
wise, or practicable, considering the nature of the veteran's 
medical emergency and the location of the most appropriate VA 
facility.     


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred during hospitalization at St. Joseph Regional 
Medical Center from May 24, 1997 to May 27, 1997 have been 
met.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. 
§§ 1703, 1710 (West 1991 & Supp. 2001); 38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.37, 17.46, 17.52, 17.53, 17.54 
(2000).      

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the VAMC's actions 
comply with the new statutory provisions.  That is, the VAMC 
provided the veteran and his representative with the 
applicable laws and regulations, as well as notice as the 
evidence needed to substantiate his claim, in the March 1998 
statement of the case and subsequent supplemental statements 
of the case.  In addition, the VAMC has obtained private 
medical records as authorized by the veteran.  There is no 
indication that there are outstanding relevant VA records.  
Moreover, the veteran has had the opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, the Board finds that the VAMC has substantially 
complied with the instructions set forth in the Board's March 
2000 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Factual Background

The veteran was service-connected for disabilities including 
paranoid-type schizophrenia in a March 1993 rating decision.  
The schizophrenia was evaluated as 100 percent disabling in 
an August 1995 rating action.  The veteran was determined to 
be incompetent for purposes of receiving VA compensation in 
November 1995.  

On May 24, 1997, the veteran presented to the emergency room 
at St. Joseph Regional Medical Center (St. Joseph) in 
Lewiston, Idaho.  He reported having suicidal and homicidal 
ideation.  He had heard voices over the previous two weeks 
telling him to start a hedge fire or to hurt himself.  He 
went to the emergency room for fear of not being able to 
ignore the voices.  The report from the consulting physician, 
A. Crook, D.O., related that the veteran admitted to plotting 
to kill his mother and then himself.  He believed that his 
mother might try to take his disability compensation away.  
The veteran had been on medication for his disability for 
several years.  He used alcohol on the weekends.  Mental 
status examination at admission was significant for blunted 
affect, flat mood, auditory hallucinations, and limited 
judgment and insight.  He was alert and oriented without 
pressured speech, abnormal thought process, or impaired 
memory.  Dr. Crook recommended that the veteran be admitted 
for his own safety and the safety of others.  He noted that 
he contacted the veteran's mother and discussed the concern 
for her safety.      

The discharge summary indicated that the veteran responded 
quickly to inpatient stabilization with an increased dose of 
medication.  As of May 25, he was not actively hearing 
voices, but still remained slightly paranoid.  Although he 
had some insight into the irrationality of his thoughts about 
his mother, he felt he could not control those thoughts.  As 
of May 26, the veteran reported feeling much better, showing 
good insight and interpersonal skills.  He received 
counseling as to the effect of alcohol on his disability and 
psychiatric medications.  On May 27, 1997, the veteran denied 
having suicidal or homicidal ideation and felt ready to 
return to the community.  He was discharged on that date.  
The diagnosis at discharge was chronic paranoid 
schizophrenia.  The veteran was considered competent and not 
a danger to himself or others.  He was to continue taking his 
medication at the current dosage.                     

VAMC records showed that the veteran called on May 27, 1997 
and stated that he had been admitted to St. Joseph on May 24.  
He was told to submit the information for consideration of 
payment.  The VAMC received bills for associated costs in 
June 1997.  The September 1997 initial review of the claim by 
a VA physician indicated that payment was authorized because 
there was timely notice as to the admission, which was 
related to a service-connected disability and was on an 
emergent basis.  Re-review by another VA physician, the Chief 
Clinical Executive, in November 1997 denied authorization of 
payment, noting that the veteran "could have been 
transferred from the ER to a VA facility for admission."  On 
November 20, 1997, the VAMC denied payment of hospitalization 
expenses, stating that the veteran could have been 
transferred to a VA facility.  

In a November 1997 letter, Dr. Crook summarized the basis for 
the veteran's May 1997 admission to St. Joseph.  He added 
that Lewiston was a two-hour drive from the closest VA 
facility in Walla Walla, Washington.  Dr. Crook stated that, 
given the extreme urgency of the veteran having both 
homicidal and suicidal ideation, he did not feel it was 
appropriate to risk the veteran not having the proper 
treatment.  In addition, he thought it was unreasonable to 
expect the veteran to make arrangements for treatment 
elsewhere with his poor judgment, as demonstrated at 
admission.  

The December 1997 notice of disagreement contended that the 
veteran's disability, paranoid schizophrenia, impaired his 
judgment concerning notifying VA of his emergency visit.  In 
support of that contention, it was noted that the veteran had 
been found incompetent to handle funds.  In an associated 
statement, the veteran described his mental state in May 1997 
prior to his admission to St. Joseph.  He explained that Dr. 
Crook asked him if he would feel more secure at St. Joseph or 
waiting for an admission to the VAMC in Walla Walla.  He was 
apprehensive about waiting for care due to an experience in 
1996 in which he had to wait for hours for the VAMC to permit 
an admission at St. Joseph.  The veteran stated that St. 
Joseph knew in May 1997 that he had a service-connected 
disability and needed VA's permission to hospitalize him.  

The veteran submitted a substantive appeal in August 1998.  
He stated that he was not seen in St. Joseph's emergency 
room, but that he was directly admitted to the mental health 
unit on a voluntary basis.  With the appeal was a May 1998 
letter from Dr. Crook, confirming the veteran's direct 
admission.  Dr. Crook stated that he had recently spoken with 
officials at the VAMC and had been told that patients had to 
be first admitted to the local hospital and then transferred 
to the VAMC.  He was not able to admit patients directly.  
Dr. Crook again expressed his belief that the veteran could 
not have waited for an admission to the VAMC rather than St. 
Joseph and that his service-connected disability precluded 
the veteran from being able to make a decision as to where he 
should be hospitalized.  

VAMC personnel contacted the director of the St. Joseph 
Mental Health Program in May 2000 to secure additional 
information about psychiatric admissions.  The report of 
contact indicated that the veteran was admitted to a locked 
psychiatric unit.  It was explained that if a voluntarily 
admitted patient is felt to be a danger to self or others and 
wants to leave, the attending physician, and if necessary the 
mental health crisis team, determine whether a 72-hour hold 
is required by law.  If a voluntary patient verbalized 
suicidal or homicidal thoughts, the crisis team would 
probably be called and issue the hold rather than allow the 
patient to leave.  

Pursuant to the Board's remand, the VAMC gathered all 
original documents concerning the instant claim and prepared 
a memorandum dated in June 2000 discussing the evidence.  The 
memorandum included a copy of the initial review of the 
veteran's claim, with clear copies of the signatures of the 
reviewing physician and the re-reviewing physician.  It also 
included a copy of the draft version of the March 1999 
supplemental statement of the case.  The draft version was 
approved by B. Teklu, the Clinical Fee Medical Director.  The 
memorandum noted that fee service personnel had attempted to 
obtain clarifying information from Dr. Crook concerning the 
veteran's hospitalization, but that the doctor had been 
unavailable or had not returned their phone calls.  

Although it was conceded that the veteran was admitted to St. 
Joseph on an emergent basis for his service-connected 
disability, the memorandum stated that the evidence supported 
a denial of the veteran's claim.  The following excerpt is 
taken from the memorandum.

(3)  Once veteran presented to St. 
Joseph's Medical Center, whether it was 
in the emergency room or to the 
Psychiatric locked unit, the VA could 
have and should have been contacted to 
make an attempt to arrange transfer to a 
VA medical center.  Once veteran was in 
the hands of medical professionals, he 
was no longer a danger to himself or 
others.  If he was in an uncontrolled 
mental crisis, he could have been 
medicated, sedated and/or restrained by 
professional staff and held in an 
observation status pending contact with 
the Walla Walla VA Medical Center to 
arrange transfer to a VA facility.  A 
non-secured psychiatric bed was available 
at the VA Medical Center, Walla Walla, 
WA.  The Walla Walla VA Medical Center 
has a VA physician on duty and available 
to receive and arrange such transfer 24 
hours a day, seven days a week.  It is 
certainly cost-effective, on the part of 
the VA, to accept and arrange transfer by 
ambulance from a facility 99 miles from 
the Medical Center and incur 
observation/short stay admission charges 
and immediate transfer to a VA facility 
versus paying for a full episode of non-
VA hospitalization.  

Dr. Rowberg, Chief Clinic Executive and 
co-signer of this memorandum, contacted 
our Mental Health Inpatient Unit and 
confirmed that had the VA been contacted, 
the Mental Health Unit would have 
accepted a voluntary admission and would 
have placed patient on a 1 to 1 
ovservation (sic).  

(4)  [The veteran] was able to call the 
Fee Service Department at the VA Medical 
Center after he was discharged to inform 
them of his admission within hours of the 
72-hour time frame to assure timely 
notification of a claim (he was admitted 
on 5/24/97 at 15:12).  On 5/24/97 he was 
able to provide Dr. Mopper with medical 
information, past and present when 
conducting a history and physical 
examination.  On 5/24/97 he had a 
psychiatric evaluation with Dr. Crook 
where Dr. Crook documents " . . . He is 
cooperative and alert, oriented times 
four . . ."  He was able to conduct a 
thorough psychiatric evaluation to 
include past and current information.  
The VA Medical Center feels veteran was 
alert enough and could have contacted or 
had his clinicians contact the VA Medical 
Center to discuss patient's situation and 
request/discuss transfer to a VA 
facility.  

(5)  Dr. Crook documents in his physical 
evaluation of 5/24/97 . . . I recommend 
the patient be admitted for his own 
safety and the safety of others . . . I 
let the patient know that I would have to 
notify his mother about the above 
concern. .  I did call her, talked with 
her on the phone about the above concern 
(veteran wanted to kill her and himself).  

This documentation further supports the 
VA Medical Center's opinion that had the 
veteran not voluntarily presented to St. 
Joseph's for voluntary admission to the 
locked psychiatric unit, Dr. Crook would 
have been bound by Idaho State Law to 
alert Idaho Law Enforcement and or Idaho 
Mental Health Crisis Intervention for 
intervention.  Such intervention by Law 
Enforcement or the Crisis team would have 
resulted in the patient being held 
voluntarily or involuntarily in a secure 
environment for at least 72 hours.  

Previous non-VA hospitalizations that 
were the result of a hold by the State of 
Idaho have not been able to transfer to 
an out of state VA Medical Center that 
did not have a secured unit.  In these 
cases, veterans either remained in a 
secured unit approved by the State of 
Idaho or made arrangements to transfer 
patients to a VA Medical Center in 
Tacoma, WA that maintains a secured 
psychiatric unit.  

The VA medical center is of the opinion 
that Idaho State Law does not allow a 
veteran who poses a danger to himself or 
other to voluntarily drive to an out-of-
state medical center to present for 
admission.  Nor would they allow a 
patient placed on an involuntary hold to 
transfer out of the State of Idaho to a 
facility that was not secured for 
psychiatric patients.  

(6)  USC 38, Chapter 17, Section1710(h)  
Nothing in this section required the 
Secretary to furnish care to a veteran to 
whom another agency of Federal, State, or 
local government has a duty under law to 
provide care in an institution of such 
government.  

The VA Medical Center contends that 
veteran had the option to voluntarily 
present and admit himself to a locked 
psychiatric unit because of his danger to 
his mother and himself of have the State 
put a 72-hour involuntary hold on him.  
Either way, he was going to be held 
voluntarily or involuntarily by Idaho 
State Law until he was no longer 
considered a danger to his mother or 
himself in a secured area.     

The memorandum was signed by the Fee Service Administrative 
Program Coordinator and by D. Rowberg, M.D, Chief Clinic 
Executive.   

In a November 2000 statement, Dr. Crook reiterated that the 
veteran's admission to St. Joseph was emergent.  He was 
suicidal and homicidal with specific intent and access to 
weapons.  A non-secure bed at VA would not have been safe or 
satisfactory.  Dr. Crook stated that it would not have been 
wise to expect the veteran to wait for VA admission in an 
unsecured emergency room that he could easily have left.  He 
concluded that, "[i]nstead of delaying admission when 
patient is not stable until he could have traveled to the VA, 
getting him into a locked facility immediately was reasonable 
for the safety of others and patient." 

The RO received a copy of the veteran's February 2001 letter 
to his senator in May 2001.  He explained that he was 
hospitalized at St. Joseph from May 24, 1997 to May 27, 1997 
for suicidal and homicidal threats associated with an episode 
of paranoid schizophrenia.  He was not taken directly to a VA 
medical center because his doctor, Dr. Crook, thought it was 
prudent to have him stabilized at St. Joseph and then taken 
to the VA medical center in Walla Walla later.  The veteran 
related that he was kept at St. Joseph for only a short time; 
there was no need to take him later to the medical center in 
Walla Walla or Spokane.  

Analysis

VA will furnish hospital care and medical services when 
needed to any veteran for a service-connected disability and 
to any veteran who has a service-connected disability rated 
at 50 percent or more.  38 U.S.C.A. § 1710(a)(1) (West 1991 & 
Supp. 2001); 38 C.F.R. § 17.37(a) and (b) (2000).   

In furnishing hospital care, if the veteran is in immediate 
need of hospitalization, VA shall furnish care at the VA 
facility where the veteran applies, arrange to admit the 
veteran to the nearest VA medical center or other government 
hospital that is capable of furnishing the needed care, or 
arrange for care on a contract basis if no VA of government 
facilities are available.  38 C.F.R. § 17.46(a)(1).   

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of service-
connected disability.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. 
§ 17.52(a)(1).  VA regulation further explains that the 
admission of any patient to a private or public hospital at 
VA expense will only be authorized if a VA medical center or 
other federal facility to which the patient would otherwise 
be eligible for admission is not feasibly available.  
38 C.F.R. § 17.53.    

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54(a).  
Generally, in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.  If the application for 
admission is made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the date of the application.  38 C.F.R. § 
17.54(b).   

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: a) an adjudicated service-
connected disability, b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a qualifying rehabilitation program and who 
is medically determined to be in need of hospital care or 
medical services for any specified reasons set forth in 
applicable VA regulation.  38 U.S.C.A. § 1728(a)(2) and (b) 
(West 1991); 38 C.F.R. § 17.120(a).  VA law and regulation 
also requires that 1) the care was rendered in a medical 
emergency, when delay would have been hazardous to life or 
health, and 2) when VA or other government facilities are not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a)(1) and (3); 38 C.F.R. § 17.120(b) and (c).  All 
three elements must be satisfied for a claimant to qualify 
for payment or reimbursement.  Malone v. Gober, 10 Vet. App. 
539, 544 (1997). 

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability. Id.  From that point on, no additional care in a 
non-VA facility will be approved for payment by VA. Id. 

The evidence in this case reveals that the veteran was 
admitted to St. Joseph with suicidal and homicidal ideation 
associated with his service-connected paranoid-type 
schizophrenia.  His psychiatrist, Dr. Crook, recommended the 
admission for the veteran's own safety and the safety of 
others.  Accordingly, it is clear that the admission was on 
an emergent basis.  These points do not appear to be in 
dispute.    

Initially, the Board notes that, although not authorized 
prior to admission, the veteran subsequently provided notice 
to the VAMC within 72 hours after the admission.  Therefore, 
considering the emergent basis of the admission and timely 
notification after admission, the admission may be considered 
to have had prior authorization.  38 C.F.R. § 17.54(a).  
However, there is no indication in the claims folder of an 
actual contract between the VAMC and St. Joseph for the 
veteran's care.  See Zimick v. West, 11 Vet. App. 45, 52 
(1998) (no evidence of a "contract" between VAMC and non-VA 
facilities that was enforceable under 38 U.S.C.A. § 1703).  
Therefore, the Board finds that the admission was not 
previously authorized for purposes of 38 U.S.C.A. § 1703.    

The Board must now consider whether payment or reimbursement 
of expenses not previously authorized is allowable under 
38 U.S.C.A. § 1728.  Again, it is not disputed the veteran 
was hospitalized on an emergent basis for care of his 
service-connected paranoid-type schizophrenia.  38 U.S.C.A. § 
1728(a) and (b); 38 C.F.R. 
§ 17.120(a).  The remaining question is whether VA or other 
government facilities are not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. Id. 

Given the nature of the veteran's medical emergency and the 
location of the most appropriate VA facility, the Board finds 
that VA facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.  Specifically, the 
veteran was hospitalized with homicidal and suicidal ideation 
with intent and plan.  Dr. Crook recommended the admission to 
St. Joseph's locked psychiatric unit for the veteran's own 
protection and the protection of others.  The VAMC's June 
2000 memorandum indicates that the nearest facility in Walla 
Walla had only a non-secure psychiatric unit.  There was a 
secure psychiatric unit at the VA facility in Tacoma (which 
is over 300 miles from Lewiston).  Dr. Crook states that it 
would have been unreasonable to expect the veteran to seek VA 
hospitalization on his own and unwise to have the veteran 
wait for authorization for a VA admission in an unsecured 
emergency room, which he could leave at any time.  The 
reviewing VA physician determined that the veteran could have 
been transferred to a VA facility.  When there are 
conflicting opinions of record, the Board is constrained to 
afford the veteran the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).    

The VAMC suggests that, because the veteran was considered a 
danger to himself and others, state law prevented him from 
being transferred from the locked psychiatric unit at St. 
Joseph for 72 hours.  Citing 38 U.S.C.A. § 1710(h) (West 1991 
& Supp. 2001), it asserts that it is not required to pay for 
services that state law would have required.   

The statute section in question reads as follows: "Nothing 
in this section requires [VA] to furnish care to a veteran to 
whom another agency of Federal, State, or local government 
has a duty under law to provide care in an institution of 
such government."  38 U.S.C.A. § 1710(h).  This section 
simply provides that if the State of Idaho has a duty under 
law to provide an individual care in one of its own medical 
facilities, VA is not required to furnish the same care in a 
VA facility. Section 1710 governs whether or not a veteran 
has basic eligibility for VA care.  It does not govern the 
issue of whether or not VA may be authorized to pay the cost 
or expenses associated with hospitalization at a non-VA 
facility.  That issue is governed by 38 U.S.C.A. § 1728.  
Because he was service-connected for paranoid-type 
schizophrenia evaluated as 100 percent disabling, the veteran 
was certainly deemed eligible for VA hospitalization for that 
disability.  

There is no evidence suggesting that any other governmental 
entity had an obligation to pay for the veteran's treatment.  
Moreover, if the veteran has been detained under state law so 
that he was not free to leave or to transfer to VA 
facilities, VA facilities would not have been feasibly 
available.  Thus, payment or reimbursement of unauthorized 
medical expenses would still have been warranted.  

Finally, the Board acknowledges that VA regulation provides 
for payment or reimbursement of the costs of emergency 
hospital care only for the duration of the medical emergency.  
38 C.F.R. § 17.121.  In this case, it is not clear on what 
date the veteran was no longer a danger to himself or others.  
While the VA reviewer cites to the fact that the veteran was 
alert and well oriented, the issue is whether he was still 
hearing voices and experiencing suicidal and homicidal 
ideation.  While he improved soon after being put on 
medication, it was not immediately clear that he was stable.  
Moreover, transfer at that time to an unlocked facility would 
not have been indicated, given his state of mind at 
admission; the nearest locked facility was over 300 miles 
away.  In fact, the veteran was hospitalized for 
approximately 72 hours, the same length of time the veteran 
would have been hospitalized for observation purposes under 
involuntary commitment pursuant to state law.  Therefore, the 
Board finds that the duration of the hospitalization was the 
duration of the medical emergency for purposes of this 
appeal.        

Accordingly, the Board finds that payment or reimbursement of 
medical expenses incurred during hospitalization at St. 
Joseph from May 24, 1997 to May 27, 1997 is warranted.  
38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. § 17.120.  The Board 
notes that the October 2000 supplemental statement of the 
case states that Medicare paid the associated hospitalization 
expenses when VA denied payment.  Therefore, reimbursement to 
the veteran is limited to any expenses actually paid by him.       
 


ORDER

Payment or reimbursement of medical expenses incurred during 
hospitalization at St. Joseph from May 24, 1997 to May 27, 
1997 is granted.     


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

